224 Ga. 432 (1968)
162 S.E.2d 317
BERRIE et al.
v.
BAUCKNECHT et al.
24710.
Supreme Court of Georgia.
Submitted June 11, 1968.
Decided June 20, 1968.
Nightingale, Liles & Dennard, B. N. Nightingale, for appellants.
Harrison & Laster, John R. Laseter, for appellees.
MOBLEY, Justice.
This appeal is from a judgment denying a temporary injunction. It does not appear that the trial judge granted any injunction pending the appeal. Ga. L. 1966, pp. 609, 664; Ga. L. 1967, pp. 226, 239-240 (Code Ann. § 81A-162). The appellants, citizens and taxpayers of Camden County, brought the action against members of the Board of Education of Camden County, and the Superintendent of Schools, who is secretary of the board, contending that the decision of the board to locate a new consolidated high school at a site within the City of St. Marys, in the southeastern corner of the county, was contrary to Code § 32-915, as amended by Ga. L. 1946, pp. 206, 207. The relief sought *433 was mandamus to require the board to have a public hearing to determine the controversy; temporary injunction to enjoin the holding of a school bond election called for April 9, 1968; and permanent injunction from holding a school bond election for the erection of a new consolidated high school for Camden County upon a site which is not convenient to the pupils, and not located as near the center of the county as practicable. At the time of the hearing on the temporary injunction, the public hearing sought by the prayer for mandamus had already been held. It is stated in the appellants' brief that the school bond election was held on the date set, and that the voters approved the issuance of the bonds. Held:
The only judgment appealed from is the denial of an injunction to prevent the holding of a school bond election on April 9, 1968; and that election has now been held. The question presented by the appeal is therefore moot, and this court will not retain a case to decide an abstract question even though the appellants might derive some benefit in future litigation from a favorable adjudication of the question. Clements v. Wilkerson, 151 Ga. 467 (107 S.E. 47); Abernathy v. Dorsey, 189 Ga. 72 (5 SE2d 39); Brockett v. Maxwell, 200 Ga. 38 (35 SE2d 906); Bulman v. King, 212 Ga. 661 (94 SE2d 865); Ga. L. 1965, p. 18 (Code Ann. § 6-701).
Appeal dismissed. All the Justices concur.